Citation Nr: 1116370	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-12 030	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) decision of January 7, 2008, which denied service connection for posttraumatic stress disorder (PTSD) should be revised or reversed on the grounds of clear and unmistakable error (CUE). 



REPRESENTATION

Moving party represented by:  Jeany Mark, Attorney-at-law



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel






INTRODUCTION

The moving party is a Veteran who had active service from April 1966 to April 1969. 

In his pending motion, the Veteran seeks revision or reversal of a January 2008 Board decision which denied service connection for PTSD.

The Veteran was previously represented by another private attorney, J.T., but in December 2010, he submitted a written statement revoking Ms. T's representation of him in his claims before VA, effective immediately.  In January 2011, the attorney named on page one, above, telefaxed a copy of a VA Form 21-22a signed by the Veteran appointing her as his representative.  She also faxed a copy of the fee agreement signed by her and the Veteran which indicated that she would receive a fee equal to 20 percent of the gross amount of any past-due compensation payment recovered.  Thus, it appears that the requirements of 38 C.F.R. §§ 14.629, 14.636 have been satisfied for J.M. to represent the Veteran in this claim.


FINDING OF FACT

The Board's January 2008 decision was reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were either not considered or were misapplied.


CONCLUSION OF LAW

The January 2008 Board decision which denied entitlement to service connection for PTSD does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of clear and unmistakable error in prior decisions of the Board, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).

II.  Applicable Statutes, Regulations, and Case law

A.  Clear and Unmistakable Error

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice, Rule 1400 through Rule 1411, codified at 38 C.F.R. §§ 20.1400-1411 (2010).

Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Board notes that it has original jurisdiction to determine whether CUE exists in a prior final Board decision. 38 C.F.R. § 20.1400.  Section § 20.1403(a) provides that CUE is a very specific and rare kind of error.  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation. 38 C.F.R. § 20.1403(d)-(e). See also 38 U.S.C.A. §§ 501(a), 7111 (West 2002).

B.  Service Connection for PTSD (at the time of
the January 2008 Board decision)

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

If it is shown by official service records that a veteran personally engaged in combat against the enemy, such as by award of combat citations (e.g., Combat Infantryman Badge, Purple Heart, or Air Medal with "V" device), then the allegation as to PTSD stressor, alone, provided that it is consistent with the circumstances, conditions, and hardships of his service, would be deemed sufficient evidence of a stressor.  No stressor verification would be needed under such circumstances.  If the evidence shows that the Veteran did not serve in combat with enemy forces during service, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Whether a Veteran has submitted sufficient corroborative evidence of the claimed in-service stressors is a factual determination.  Corroboration of every detail of a claimed stressor is not required; independent evidence that the incident occurred is sufficient.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997) (Court determined that evidence indicating a veteran's company had received heavy casualties during an attack, consisting of copies of radio logs of that incident, was sufficient to reopen claim for service connection for PTSD, even without specific evidence of that veteran's presence with the company during the specific incident).  Corroboration does not require "that there be corroboration of every detail including [his] personal participation in the identifying process."  Suozzi, 10 Vet. App. at 311. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Background and analysis

In its January 2008 decision, the Board denied entitlement to service connection for PTSD.  The Board acknowledged that PTSD had been diagnosed, but found that such diagnosis was not based on credible supporting evidence that the Veteran was exposed to a stressor event in service.

The Board noted that the Veteran's claimed stressors include being subjected to anti-aircraft fire while flying in a C-130 cargo plane on his way to Cam Rahn Bay, Vietnam, in April 1967; that he was subjected to constant incoming rocket and mortar attacks; that he was involved in firefights during the 1968 TET Offensive while stationed with the 31st Supply Company at Cam Rahn Bay; that a hooch next to him was blown up while he was stationed at Chu Lai as part of the 31st Supply Company between April 1967 and April 1968; and that he could see body bags in the Air Force hangar.  

The Board noted that the Veteran's personnel records did not, in and of themselves, indicate combat status, as he served as a supply clerk during his tour in Vietnam from April 6, 1967, to March 26, 1968; was involved in the VN Counteroffensive Phase II; and received the National Defense Service Medal, the Vietnam Service Medal with one bronze star, the Vietnam Campaign Medal with 60 Device, and one overseas service bar.  Thus, credible supporting evidence of the Veteran's claimed stressors was necessary.

The U.S. Army and Joint Services Records Research Center (JSRRC) submitted a response to the RO's inquiry concerning verification of the Veteran's stressors in March 2002.  It was noted that they had enclosed an extract from a unit history submitted by the 855th General Supply Company (855th GS Co) for 1967 whose area of operation included Chu Lai and Cam Ranh Bay.  They also enclosed an extract from a unit history submitted by the 31st Supply Company (31st Sup Co) for 1967.  US Army records stated that Cam Ranh Bay was the main base camp location of the 31st Sup Co.  In addition, the JSRRC enclosed an extract from the Summation of Combat Activities Involving Military Police During the Period January 30 to February 6, 1968.  The report stated that combat actions occurred in the area of Cam Ranh Bay beginning on January 31, 1968, during the TET Offensive.

The Summation of Combat Activities Involving Military Police During the Period January 30 to February 6, 1968, noted that Cam Rahn Bay experienced very little overt activity during the 1968 TET period.  On the morning of January 31, a North Vietnamese frogman trained in demolition and assigned the mission of sabotaging friendly vessels was captured in the harbor.  During the next week, there were numerous sitings of frogman activity in the Cam Rahn Bay area. 

The Board noted that the JSRRC's March 2002 response specifically noted that the only enemy activity during the period identified by the Veteran as when his base was overrun was the two frogmen being discovered in the Bay.  The Board acknowledged that there were several post-service medical diagnoses of PTSD, which was not in dispute.  However, such diagnoses were based on the Veteran's self-reported history of stressor events that were not confirmed.  Thus, the Board determined that, without a diagnosis of PTSD based on a stressor event supported by credible evidence, the regulatory criteria for establishing entitlement to service connection for PTSD were not satisfied.

In April 2009, the Veteran's then attorney representative filed a CUE motion with respect to the Board's January 2008 decision, which had denied service connection for PTSD and hypertension.  Although the attorney also noted that the Board had denied service connection for hypertension in the January 2008 decision, the hypertension issue was not addressed in the arguments concerning the CUE allegation.  Therefore, the Board's denial of hypertension in January 2008 will not be addressed by the Board in the present decision.

The attorney argued that the Board decision was a product of CUE because it incorrectly applied the laws governing combat status.  Specifically, the attorney quoted the Board decision, which found that "[t]the March 2002 response specifically noted that the only enemy activity during the period that the veteran identified that his base was overran [sic], was two frogmen being discovered in the Bay." (emphasis added by the attorney).  It was argued that the Board's finding that the Veteran did not engage in combat was not in compliance with well-established case law regarding combat veteran status.  The attorney primarily cited to Suozzi v. Brown, supra, noting the Court's holding that, when service records showed that the Veteran's unit in that case was attacked, the Board erred in insisting that there be corroboration of the Veteran's personal participation.  The attorney argued that in light of the fact that the Veteran's unit was attacked when he was with his unit, the Veteran had established his combat veteran status in the present case.  The attorney also asserted that the Board had merely focused on the awards and decorations the Veteran received, controverting the holding in Suozzi (citing Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), to the effect that "engagement in combat is not necessarily determined simply by reference to the existence or nonexistence of certain awards or MOSs").  

The attorney further contended that, since the Board acknowledged that the Veteran had several post-service medical diagnoses of PTSD which were not in dispute, if his combat stressors were conceded, the claim of service connection for PTSD would be granted.

Initially, the Board notes that the Veteran, through his former attorney, has submitted a valid CUE claim in that the attorney alleged error of law and addressed the legal basis for such allegations, and argued reasons why the result would have been manifestly different but for the alleged error.  Thus, the CUE motion complies with the regulatory requirements for filing a CUE claim.  38 C.F.R. § 20.1404(b); see Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

After review of the record, however, the Board finds that there was no CUE committed in the January 2008 Board decision with respect to its finding on the question of whether the stressor of frogmen being found in the water nearby is sufficient corroborative evidence of the Veteran's unit being attacked.

The January 2008 Veterans Law Judge concluded that the JSRRC's finding of two frogmen being found in the water near where the Veteran's unit was located was not a sufficient stressor event to support the Veteran's contentions that his unit was overrun by enemy forces.  The Veteran's attorney seems to be taking issue with this finding by asserting that the mere fact of frogmen being found in the river is sufficient evidence of the base being attacked.  The issue comes down to whether or not the enemy frogmen in the river (whether two or more) can be considered a PTSD stressor. 

This is a matter of factual interpretation, rather than an issue with the law being misapplied.  There is no indication that the Board did not apply the correct law to this case, as the Veteran's representative contends.  The Board did not find that there was evidence of the Veteran's base being attacked, but instead denied the claim on the basis that the Veteran did not prove he was there.  Nor did the Board solely rely on the lack of evidence of combat in his service medals.  The Board noted that the service medals did not indicate that the Veteran engaged in combat and that therefore corroborative evidence of a stressor must be submitted.  The Board went on to determine that the Veteran had not submitted sufficient corroborative evidence of the claimed in-service stressors, which is a factual determination. 

A disagreement over how the facts were weighed or evaluated does not constitute CUE.  See 38 C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 7111.  While the Board understands that the Veteran's former attorney would have determined that the enemy frogmen in the river is sufficient evidence of the base being attacked, the January 2008 Board's conclusion was reasonable in light of evidence then of record and the applicable statutory and regulatory provisions in existence at that time.

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor in a PTSD claim.  See 75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  That amendment to the regulation, however, is effective only for claims pending on July 13, 2010, and, as discussed above, only the statutory and regulatory provisions extant at the time of a prior decision may be considered in evaluating a CUE motion.

For the reasons and bases expressed above, the Board finds that the January 2008 decision of the Board did not contain CUE.  Thus, the motion seeking revision or reversal of that decision must be denied.


ORDER

The motion to revise or reverse the Board's January 2008 decision on the basis of clear and unmistakable error is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals






[Copy of VA Form 4597b Attached to Decision]




